Citation Nr: 9929867	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  97-33 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a temporary total evaluation under 38 C.F.R. § 
4.30 due to treatment for a service-connected condition 
requiring convalescence.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel



INTRODUCTION

The veteran had active service from August 1951 to August 
1953.

This appeal arises from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO.  

2.  The three outpatient procedures which the veteran 
underwent for excision and drainage of a service-connected 
pilonidal cyst did not require one month of convalescence, 
were not productive of severe postoperative residuals, and 
did not require immobilization by a cast of one major joint 
or more.  


CONCLUSION OF LAW

The criteria for a temporary total evaluation under 38 C.F.R. 
§ 4.30 due to treatment for a service-connected condition 
requiring convalescence have not been met. 38 U.S.C.A. §§ 
1155, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. § 4.30 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has requested a temporary total evaluation for a 
period of convalescence required following a series of 
surgical drainage and excision procedures for a recurrent 
pilonidal cyst which were performed in 1991 and 1992.  
Service connection for a pilonidal cyst was granted in a 
Board decision dated in February 1997, with an effective date 
of December 23, 1991.

As a preliminary matter, the Board finds that the veteran's 
claim is "well- grounded" within the meaning of 38 U.S.C.A. § 
5107(a). See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the Board finds that the veteran has presented a claim which 
is not implausible when his contentions and the evidence of 
record are viewed in the light most favorable to the claim.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  Accordingly, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

Under 38 C.F.R. § 4.30, a temporary total disability 
evaluation (100 percent) will be assigned without regard to 
other provisions of the VA's Schedule for Rating Disabilities 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted for the following: (1) 
surgery necessitating at least one month of convalescence; 
(2) surgery with severe postoperative residuals, such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more.

In such cases, the total disability evaluation will be 
effective from the date of hospital admission or outpatient 
treatment and continuing for a period of one, two, or three 
months from the first day of the month following such 
hospital discharge or outpatient release.  The termination of 
this evaluation will not be subject to 38 C.F.R. § 3.105(e) 
(1998).  Such a total evaluation will be followed by an 
appropriate schedular evaluation.  When the evidence is 
inadequate to assign a schedular evaluation, a physical 
examination will be scheduled and considered prior to the 
termination of a total disability evaluation under this 
section.  Id.

The Board has reviewed the medical evidence in this case but 
finds that the criteria for a temporary total evaluation 
under 38 C.F.R. § 4.30 for a period of convalescence 
following three outpatient surgeries for pilonidal cysts in 
1991 and 1992 have not been met.  VA outpatient treatment 
records dating from April 1991 to July 1992 show that the 
veteran had a pilonidal cyst drained in April 1991 and again 
in July 1991.  These procedures were done on an outpatient 
basis.  The pertinent treatment records show that the veteran 
was not instructed to stop performing any activities and was 
not instructed to remain immobilized or in bed.  The follow-
up notes show that each of these procedures resulted in a 
well-healed site.  In March 1992 the veteran had a recurrence 
of the pilonidal cyst.  At that time, the cyst was excised.  
The veteran was noted to tolerate the procedure well.  He was 
ambulatory and cooperative after the procedure.  The veteran 
was given instructions regarding dressing changes and sitz 
baths to be performed at home.  It was not indicated that he 
required assistance in his treatment or that he would be 
incapable of performing the wound care at home.  Follow-up 
notes show that the cyst was clear, healing and infection 
free, but still open in April 1992.  In July 1992, the site 
was reportedly almost healed.  

A written statement from one of the veteran's treating 
physicians at the VA medical center is dated in August 1997.  
This statement indicates that the veteran was a patient of 
the surgical clinic for a chronic pilonidal cyst.  The doctor 
noted that the condition had no cure and that the veteran was 
being treated symptomatically and against infection.  

The only medical evidence of record pertaining to any alleged 
postoperative convalescence is the statement from Donna 
Fuime.  In this statement, dated in October 1997, Ms. Fuime 
indicated that she was a licensed practical nurse who 
performed the veteran's wound care over a total of about 18 
months beginning in mid 1991.  Ms. Fuime, who was also the 
veteran's roommate since 1991, explained that she changed the 
veteran's wound dressing, administered sitz baths and made 
sure the veteran took his antibiotic and pain medication.  
She reported that, about two or three months after the first 
cyst which she witnessed appeared to have healed, another was 
discovered, and she had to again bring the veteran to the VA 
medical center for treatment.  At the VA facility, she 
reportedly assisted the surgeon with excision and drainage of 
the abscess.  She was then given orders and instructions on 
how to change the dressings.  The healing process took about 
two to three months, and the veteran was in pain and 
uncomfortable.  He was unable to sit for long periods in any 
one position.  The cyst area was reportedly still painful and 
subject to drainage in October 1997 when the letter was 
written.  

Under 38 C.F.R. § 4.30, at least one month of postoperative 
convalescence is required for the assignment of a temporary 
100 percent evaluation.  The Board would also point out that, 
given the nature of the skin surgery at issue, there is no 
evidence of surgery with severe postoperative residuals, such 
as stumps of recent amputations, therapeutic immobilization 
of one major joint or more, application of a body cast, the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or immobilization by cast, without 
surgery, of one major joint or more.  The veteran essentially 
contends that benefits are in order under 38 C.F.R. § 4.30 
based upon incompletely healed surgical wounds as the severe 
postoperative residual.  However, there is no evidence in the 
outpatient treatment release or any other outpatient document 
suggesting that the veteran would likely or in fact ever did 
experience severe postoperative residuals.  None of the 
treating doctors has characterized the months of healing 
following the cyst drainage and excision as such.  Further, 
none of the follow-up reports suggests that the period of 
healing time justified characterizing the cyst area as an 
incompletely healed surgical wound.  Moreover, the opinion of 
the VA doctor indicates that the veteran has a chronic 
condition but does not suggest that the veteran experienced 
severe postoperative residuals in the months following the 
procedures.  

In reaching its conclusions, the Board notes that Ms. Fuime 
essentially asserted that the care she performed for the 
veteran at his home was tantamount to convalescent care under 
the criteria of 38 C.F.R. § 4.30.  While Ms. Fuime is a 
licensed practical nurse, there is no indication in the 
record that she has expertise in dermatology.  See Black v. 
Brown, 10 Vet. App. 279, 284 (1997) (nurse's statement held 
not to create nexus in claim of entitlement to service 
connection for heart disorder, where nurse was not shown to 
have cardiology expertise).  Her statement that the veteran 
could not have performed his own dressing changes and other 
postoperative treatment do not persuade the Board that the 
veteran required one month of convalescence, or that the 
healing cysts were, at any time following the three 
procedures, equivalent to an unhealed surgical wound.  In the 
absence of competent supporting evidence, and as her opinion 
is controverted by the outpatient treatment record, it is of 
limited probative weight.  

The Board has also reviewed the veteran's lay contentions in 
this case.  As noted, the veteran has argued that the extent 
of postoperative convalescence was such as to warrant a 
temporary total evaluation.  The veteran, however, has not 
been shown to be competent to offer testimony requiring 
medical knowledge, such as the required length of a period of 
convalescence following surgery.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  While it is uncontroverted 
that the veteran suffers from an unpleasant chronic condition 
directly related to the procedures performed in 1991 and 
1992, the central question in this case is whether his 
surgeries on the pilonidal cyst in April 1991, July 1991 and 
March 1992 required a month or more of postoperative 
convalescence.  Although the Board has considered all of the 
evidence, it concludes that the record shows that these 
procedures did not require a period of convalescence of the 
requisite length.

Overall, the evidence of record does not indicate that that 
the criteria for a temporary total evaluation under 38 C.F.R. 
§ 4.30 (1998) for a period of convalescence following surgery 
for excision and drainage of pilonidal cyst in April 1991, 
July 1991 or March 1992 have been met.  Therefore, the 
preponderance of the evidence is against the veteran's claim, 
and the veteran's claim must be denied.  As the preponderance 
of the evidence is against the veteran's claim, the doctrine 
of reasonable doubt, as set forth in 38 U.S.C.A. § 5107(a) 
(West 1991), is not for application in this case.  See 
Gilbert v. Derwinski, 1 Vet. App. at 55.


ORDER

A temporary total evaluation under 38 C.F.R. § 4.30 is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

